DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed December 11, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Although incorporation of reference numbers into the claim is permitted, the reference characters have no effect on the scope of the claim.  See MPEP 608.01(m) and MPEP 2173.05(s).
Claim Objections
Claim 1 is objected to because of the following informalities:  
Citing “An embodiment” (line 1), wherein ‘A’ would be better (in light of the 112 issue below);
Using the indefinite article “a” as applied to “cooling fluid” (line 6), wherein this limitation has already been given antecedent basis (“a cooling fluid” in line 4). Thus the definite article ‘the’ should be used instead.
Having an extraneous “that” between “state” and “is” (line 6).  (Note: It appears that this phrase is meant to denote a property – that the cooling fluid in its supercritical state is an electrical non-conductor but a good heat conductor.” The cooling fluid has already previously been defined to be within a supercritical state; see line 5).
The phrase “the immersed device (306)” (line 7) is objected to, as no indication of being immersed is clearly set forth (only requires being “exposed to” (line 5)).  The following claim language is suggested to be used prior to referring to the device as being immersed – ‘the device (306), which is immersed in the cooling fluid.’
Line 9 recites “is will not,” which does not make grammatical sense.  Removing “is” is suggested.
Line 10 cites “optional pressurization valves” (plural) where, Examiner submits ‘an optional pressurization valve’ (singular) was meant instead.  (For example, see fig. 3, which only has one valve.)
Line 12 does not have the definite article ‘the’ before “device”.
Line 12 does not have the definite article ‘a’ before “smart-grid”.
Line 19 does not have the word ‘cooling’ before ”fluid” (for consistency with previous antecedent basis set forth).
Line 19 recites “devices”.  However, Examiner submits that this is meant to be “the device (306)” as previously set forth in line 5 and further defined in lines 12-13.
Line 21 should include ‘optionally’ before “enhancing.” Since the structure is optional, so should the achieved effect.
In line 26, the phrase ‘sealed tank” should be ‘the sealed fluid tank’ to consistently refer back to the same item given antecedent basis (line 3).
Line 29, recites “immersed devices”; however, the singular (‘immersed devices’) should be used for the antecedent basis set forth (line 5, and line 7 with accompany suggested amendments thereto).
  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Citing “An embodiment” (line 1), wherein ‘A’ would be better (in light of the 112 issue below);
Using the indefinite article “a” as applied to “cooling fluid” (line 6), wherein this limitation has already been given antecedent basis (“a cooling fluid” in line 4). Thus the definite article ‘the’ should be used instead.
Having an extraneous “that” between “state” and “is” (line 6).  (Note: It appears that this phrase is meant to denote a property – that the cooling fluid in its supercritical state is an electrical non-conductor but a good heat conductor.” The cooling fluid has already previously been defined to be within a supercritical state; see line 5).
The phrase “the immersed device (406)” (line 7) is objected to, as no indication of being immersed is clearly set forth (only requires being “exposed to” (line 5)).  The following claim language is suggested to be used prior to referring to the device as being immersed – ‘the device (406), which is immersed in the cooling fluid.’
Line 9 recites “is will not,” which does not make grammatical sense.  Removing “is” is suggested.
Line 10 cites “optional pressurization valves” (plural) where, Examiner submits ‘an optional pressurization valve’ (singular) was meant instead.  (For example, see fig. 4, which only has one valve.)
Line 12 does not have the definite article ‘the’ before “device”.
Line 12 does not have the definite article ‘a’ before “smart-grid”.
Line 19 does not have the word ‘cooling’ before ”fluid” (for consistency with previous antecedent basis set forth).
Line 19 recites “devices”.  However, Examiner submits that this is meant to be “the device (306)” as previously set forth in line 5 and further defined in lines 12-13.
In line 23, the phrase ‘the inner tank” should be ‘the sealed fluid tank’ to consistently refer back to the same item given antecedent basis (line 3).  (Note: No “inner tank” has been set forth.)
In line 24, the work “remarkably” is superfluous and should be removed.
Line 25 should include ‘optionally’ before “enhancing.” Since the structure is optional, so should the achieved effect.
In line 30, the phrase ‘the sealed tank” should be ‘the sealed fluid tank’ to consistently refer back to the same item given antecedent basis (line 3).
Line 34, recites “immersed devices”; however, the singular (‘immersed devices’) should be used for the antecedent basis set forth (line 5, and line 7 with accompany suggested amendments thereto).
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the acronym “SuCCoR” (line 1) without first providing the full title.  For example ‘super critical cooling regulator (SuCCoR)’ can be used instead.
The term “suitable” in claim 1 (line 4) is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a suitable vicinity of the supercritical pressure constitutes; thus the claim language is unclear and indefinite.
Claim 1 recites the limitation "the device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 8 recites “a supercritical fluid”, where its relationship to the cooling fluid in its supercritical state (line 6) is unclear.  Is it the same as the cooling fluid, or is it a separate supercritical fluid?
The term “very” in claim 1 (line 8) is a relative term which renders the claim indefinite. The term “very” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a being very distinct from liquid and gas phases constitutes; thus the claim language is unclear and indefinite.
Claim 1, line 9 recites “a supercritical fluid”, where its relationship to the cooling fluid in its supercritical state (line 6) is unclear.  Is it the same as the cooling fluid, or is it a separate supercritical fluid?  Additionally, what is its relationship to the supercritical fluid of claim 1, line 8 (same or different)?
The terms “mature and cost-effective” in claim 1 (line 25) is a relative term which renders the claim indefinite. The term “mature and cost-effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a being mature and cost effective constitutes; thus the claim language is unclear and indefinite.
The term “adequately” in claim 1 (line 26) is a relative term which renders the claim indefinite. The term “adequately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a being adequately stable for many months constitutes; thus the claim language is unclear and indefinite.
Claim 2 uses the acronym “SuCCoR” (line 1) without first providing the full title.  For example ‘super critical cooling regulator (SuCCoR)’ can be used instead.
The term “suitable” in claim 2 (line 4) is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a suitable vicinity of the supercritical pressure constitutes; thus the claim language is unclear and indefinite.
Claim 2 recites the limitation "the device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 8 recites “a supercritical fluid”, where its relationship to the cooling fluid in its supercritical state (line 6) is unclear.  Is it the same as the cooling fluid, or is it a separate supercritical fluid?
The term “very” in claim 2 (line 2) is a relative term which renders the claim indefinite. The term “very” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a being very distinct from liquid and gas phases constitutes; thus the claim language is unclear and indefinite.
Claim 2, line 9 recites “a supercritical fluid”, where its relationship to the cooling fluid in its supercritical state (line 6) is unclear.  Is it the same as the cooling fluid, or is it a separate supercritical fluid?  Additionally, what is its relationship to the supercritical fluid of claim 1, line 8 (same or different)?
Claim 2, line 22, states “for example water.”  It is unsure whether water is a limitation or not, rendering the claim unclear and indefinite.
The terms “mature and cost-effective” in claim 2 (line 30) is a relative term which renders the claim indefinite. The term “mature and cost-effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a being mature and cost effective constitutes; thus the claim language is unclear and indefinite.
The term “adequately” in claim 1 (line 31) is a relative term which renders the claim indefinite. The term “adequately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a being adequately stable for many months constitutes; thus the claim language is unclear and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0159306 (Leuthner). 
	As to claim 1, Leuthner teaches a supercritical cooling regulator (SuCCoR) (para 0007 indicates that the medium can be supercritical) comprising of a plurality of sub-systems, including: 
a sealed fluid tank (housing) with a cooling fluid (supercritical media embodied, but not taught with sufficient specificity, thus obviousness is achieved), which is a refrigerant, maintained at a pressure in a suitable vicinity of the supercritical pressure (Pc), wherein the cooling fluid is in a supercritical state at a temperature the device (cells [20, 30]) is exposed to (figure; para 0007); 
the cooling fluid in its supercritical state that is an electrical non-conductor but a good heat conductor (carbon dioxide; para 0007), which prevents electric short-circuit of the immersed device (effect of the electrical non-conductor material); 
a supercritical fluid that is very distinct from liquid and gas phases; a supercritical fluid that is will not undergo evaporation or condensation (properties of supercritical fluids); 
the device includes one or more of battery pack(s) (cells [20, 30]);
 an optional pressure safety valve (throttle [52]) to release excess fluid pressure and maintain safe pressure levels during operation (figure);
for which fabricating technology for fluid enclosures of any desired geometries, weight, and properties is mature and cost-effective (achieved by Leuthner barring specification, in light of the 112 issue); 
1for which fluid pressure in the sealed tank remains adequately stable for many months of time (achieved by Leuthner barring specification, in light of the 112 issue); 
for which there is no limitation and/or constraint on the dimensions and geometry of the devices that will be cooled (none noted by Leuthner);
and for which heat generated by immersed devices is transported towards cooler tank walls via efficient molecular level conduction and convection processes (occurs through the cooling system, which is the same as claimed) (figure; para 0007, 0020-0023).  
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 2. 
	Claim 2 teaches the super critical cooling regulator comprising the elements therein. Notably, it further requires an outer jacketed vessel around the supercritical fluid tank to hold a high thermal conductivity and high specific heat fluid to enhance the cooling ability holding the heat removed by the supercritical fluid in the sealed fluid tank at a lower overall temperature.  Leuthner does not teach a second outer jacketed vessel.  No motivation exists to incorporate a second outer jacketed vessel, thus none of the prior art of record teaches, suggests, or renders obvious the claimed invention.
The following claim 2 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
2. Asupercritical cooling regulator (SuCCoR) 
comprising of a plurality of sub-systems, including: 
a sealed fluid tank a device 
the cooling fluid in its supercritical state hich is immersed in the cooling fluid; 
the cooling fluid in the supercritical state having liquid and gas phases; 
the cooling fluid in the supercritical state 
an optional pressurization valve
the device a smart-grid, a transformer, and/or some such heat generating mechanical, electrical, and/or electronic device that needs to be cooled; 
an optional pressure safety valve 
optional sensors 
an optional heater cooling fluid during cold weathers to keep devices at optimal operating temperatures; 
an outer jacketed vessel sealed fluid
and an optional fluid mixer to stir the fluid; 

for which fluid pressure in the sealed tank remains 
for which there is no limitation and/or constraint on the dimensions and geometry of the devices that will be cooled; and 
for which heat generated by the immersed device
Conclusion
Note: The applicant is encouraged to contact the examiner directly for any questions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUGENIA WANG/Primary Examiner, Art Unit 1759